


110 HRES 426 EH: Recognizing 2007 as the Year of the Rights

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 426
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Recognizing 2007 as the Year of the Rights
		  of Internally Displaced Persons in Colombia, and offering support for efforts
		  to ensure that the internally displaced people of Colombia receive the
		  assistance and protection they need to rebuild their lives
		  successfully.
	
	
		Whereas Colombia has experienced the internal displacement
			 of more than 3,800,000 people over the past 20 years, representing
			 approximately 8 percent of Colombia’s population;
		Whereas Colombia’s internally displaced population is one
			 of the worst humanitarian crises in the Americas, and the second largest
			 internally displaced population in the world, after Sudan;
		Whereas more than 200,000 people continue to be displaced
			 internally every year;
		Whereas Colombia’s internally displaced people are often
			 forced from their homes multiple times, and fear repercussions if they identify
			 their attackers;
		Whereas the International Committee of the Red Cross and
			 the World Food Program have found internally displaced people in Colombia to be
			 poorer and more disenfranchised than the general population, with 70 percent
			 suffering from food insecurity, inadequate shelter, or limited health care
			 services;
		Whereas Afro-Colombian and indigenous peoples are
			 disproportionately affected by displacement, representing almost one-third of
			 the internally displaced;
		Whereas women and children also comprise a large majority
			 of the internally displaced;
		Whereas very few internally displaced Colombians have been
			 able to return to their original homes due to ongoing conflict throughout the
			 country, and when returns take place they should be carried out voluntarily, in
			 safety and with dignity;
		Whereas, in 1997, the Government of Colombia passed
			 landmark legislation, known as Law 387, to guarantee rights and assistance to
			 its internally displaced population;
		Whereas the Government of Colombia has expanded its
			 ability to assist internally displaced people through its own agencies, and
			 with the financial, technical, and operational support of the international
			 community;
		Whereas the Constitutional Court of Colombia has handed
			 down multiple decisions recognizing the insufficient nature of the government’s
			 efforts to meet the basic needs of internally displaced persons and upheld the
			 importance of implementing law 387 in light of the United Nations Guiding
			 Principles on Internal Displacement;
		Whereas the Constitutional Court of Colombia, in
			 consultation with the Government of Colombia, civil society, and the United
			 Nations, has developed an extensive set of measurements to ensure government
			 compliance with Law 387;
		Whereas the Government of Colombia, the international
			 community, and civil society are engaged in the London-Cartagena Process to
			 develop coordinated responses to domestic problems, including humanitarian
			 assistance and internal displacement;
		Whereas the Government of the United States provides
			 valuable, but limited, humanitarian assistance through Plan Colombia, and has
			 programs targeted specifically for internally displaced people; and
		Whereas the United Nations High Commissioner for Refugees,
			 Antonio Guterres, on a visit to Colombia in March 2007, urged greater attention
			 to the issue, stating that it should be a national priority and
			 asked for greater coherence in programs to address the needs of
			 the internally displaced: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United Nations
			 High Commissioner for Refugees, the Colombian Catholic Church, and the
			 Consultancy for Human Rights and Internal Displacement should be commended for
			 their initiative to declare the Year of the Rights of the Internally Displaced
			 People in Colombia;
			(2)the Government of
			 Colombia and the international donor community should be encouraged to
			 prioritize discussion of humanitarian assistance and internal displacement with
			 the international donor community, especially within the context of the
			 London-Cartagena Process; and
			(3)the Government of
			 the United States should increase the resources it makes available to provide
			 emergency humanitarian assistance and protection through international and
			 civilian government agencies, and assist Colombia’s internally displaced people
			 in rebuilding their lives in a dignified, safe, and sustainable manner.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
